Case 5:16-cv-06370-EJD Document 274-5 Filed 08/08/19 Page 1 of 5




                    EXHIBIT 4
           Case 5:16-cv-06370-EJD Document 274-5 Filed 08/08/19 Page 2 of 5


                                                                              Page 1
 1              IN THE UNITED STATES DISTRICT COURT
 2           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3

 4   OPTRONIC TECHNOLOGIES INC.,
     d/b/a ORION TELESCOPES &
 5   BINOCULARS,
 6                              Plaintiffs,
     vs.                                               NO 5:16-cv-06370-EJD-SVK
 7

     NINGBO SUNNY ELECTRONICS CO.,
 8   LTD., SUNNY OPTICS, INC., MEADE
     INSTRUMENTS CORP., et al.,
 9

                                Defendants.
10

     _________________________________/
11

12

13

14

15    VIDEOTAPED DEPOSITION OF CELESTE SARAVIA, PH.D.
16                    San Francisco, California
17                      Wednesday, July 10, 2019
18

19

20

21

22

23   Reported By:
24   LINDA VACCAREZZA, RPR, CLR, CRP, CSR. NO. 10201
25   JOB NO. 162720

                           TSG Reporting - Worldwide   877-702-9580
         Case 5:16-cv-06370-EJD Document 274-5 Filed 08/08/19 Page 3 of 5


                                                                             Page 270
 1   competitor's purchase of a third competitor, would

 2   that be evidence of collusion?

 3       A.      I thought we were going to take a break

 4   after Exhibit 3 or 4.

 5       Q.      I'm sorry.                                                  05:15

 6       A.      Thank you.

 7               THE VIDEOGRAPHER:         This marks the end of

 8   Media File labeled Number 6.              Off the record at

 9   5:16 p.m.

10               (Recess taken from 5:16 p.m. to 5:35 p.m.)                  05:34

11               THE VIDEOGRAPHER:         This marks the

12   beginning of Media File labeled Number 7.                     Back on

13   the record at 5:35 p.m.

14   BY MR. THEODORE:

15       Q.      Now, I think you said that you responded                    05:34

16   to a limited aspect of Dr. Sasian's analysis?

17       A.      That's correct.

18       Q.      What was that?

19       A.      So it's in Section 5.2.2.

20       Q.      Page?                                                       05:35

21       A.      It starts on Page 21 and then the

22   reference to Mr. -- Dr. Sasian starts on Paragraph

23   36, I believe on Page 23.

24       Q.      Okay.   Does Dr. Sasian perform any

25   analysis of the economic aspects of Sunny and                           05:35


                              TSG Reporting - Worldwide   877-702-9580
         Case 5:16-cv-06370-EJD Document 274-5 Filed 08/08/19 Page 4 of 5


                                                                            Page 271
 1   Synta's ability to manufacture similar consumer

 2   telescopes?

 3      A.    I believe he does not.           That's my primary

 4   critique is that he looks at the technical aspects,

 5   and yet one needs to also consider whether or not                      05:36

 6   it would be economically advantageous for both of

 7   them to produce both.

 8      Q.    So Dr. Sasian performs only a technical

 9   analysis, correct?

10      A.    Yes.    I'm -- right now, I'm having a hard                   05:36

11   time remembering exactly what he does.               But

12   it's technical.

13      Q.    No?

14      A.    No economics, yeah.          What it is, I don't

15   know how to --                                                         05:36

16      Q.    And you perform only an economic analysis,

17   correct, no technical analysis?

18      A.    That's correct.

19      Q.    Have you ever built a telescope?

20      A.    No.                                                           05:36

21      Q.    Have you ever manufactured a telescope?

22      A.    No.

23      Q.    Do you have a science degree?

24      A.    No.

25      Q.    Do you know how to manufacture a lens?                        05:37


                          TSG Reporting - Worldwide   877-702-9580
       Case 5:16-cv-06370-EJD Document 274-5 Filed 08/08/19 Page 5 of 5


                                                                          Page 296
 1                  C E R T I F I C A T E
 2         STATE OF CALIFORNIA                )
 3         COUNTY OF SAN FRANCISCO )
 4

 5         I, LINDA VACCAREZZA, a Certified Shorthand
 6         Reporter for the State of California, do
 7         hereby certify that CELESTE SARAVIA, PH.D.,
 8   the
 9         witness whose deposition is hereinbefore set
10         forth, was duly sworn by me and that such
11         deposition is a true record of the testimony
12         given by such witness.
13         I further certify that I am not related to
14         any of the parties to this action by blood or
15         marriage; and that I am in no way interested
16         in the outcome of this matter.
17

18         IN WITNESS WHEREOF, I have hereunto set my
19         hand this 11th day of July 2019.
20

21                    ________________________________
22                    LINDA VACCAREZZA, CSR. NO. 10201
23

24

25


                       TSG Reporting - Worldwide   877-702-9580
